Citation Nr: 9916634	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and AM


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to October 
1984.

Service connection was granted for a back disorder by the 
Board of Veterans' Appeals (Board) in a July 1986 decision.  
A noncompensable (zero percent) disability rating was 
subsequently assigned by an August 1986 rating decision, and 
was effective October 24, 1984.  The assigned rating was 
increased to 10 percent by an October 1990 rating decision, 
and was effective June 27, 1990.

This matter is before the Board on appeal from a December 
1992 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
increased the veteran's disability rating to 20 percent, 
effective September 24, 1991.  During the course of this 
appeal the veteran moved, and the RO in Indianapolis, 
Indiana, now has jurisdiction over this case.

In March 1999, the veteran submitted a claim of entitlement 
to service connection for depression, claimed as secondary to 
his service-connected back disorder.  As this claim has not 
been developed below, it is referred to the RO for 
appropriate action.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999, a transcript of 
which is of record.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his back 
disorder is more disabling than contemplated by the current 
evaluation.  Therefore, his claim for an increased evaluation 
is well-grounded.  Consequently, VA has a statutory duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).

The Board notes that the veteran has been accorded several VA 
examinations regarding his claim of increased severity, the 
most recent of which was in November 1996.  However, at his 
March 1999 personal hearing, the veteran contended that this 
examination was inadequate.  For example, he testified that 
he experienced pain during the range of motion testing, but 
that the examiner did not make any reference to this pain.  
With respect to this contention, the Board notes that there 
were no findings of pain regarding range of motion testing at 
the November 1996 VA examination.  

In DeLuca v. Brown, 8 Vet. App. 202 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") pointed out that in evaluating 
disabilities of the musculoskeletal system the examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45.  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, and incoordination, and pain, due 
exclusively to the service-connected disability.  A VA 
examination report must provide detailed information -- not 
only with regard to any functional loss, but any limitation 
of function due to pain, weakness, fatigability, and 
incoordination, pain on use and movement of the joint 
affected during flare-ups -- in order to permit an equitable 
evaluation of the veteran's claim.  See DeLuca at 206.

Given the veteran's testimony, the Board finds that the 
November 1996 VA examination was inadequate for disability 
evaluation purposes pursuant to the Court's guidelines in 
DeLuca.  Therefore, the Board is of the opinion that a new 
examination of the veteran's back disorder is necessary for a 
full and fair adjudication of this appeal.  The Board further 
notes that at his March 1999 personal hearing the veteran 
expressed his willingness to undergo a new VA examination.


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his back disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by back 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of back symptoms, and the 
effect of pain on the veteran's range of 
motion.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



